Title: To Thomas Jefferson from David Ker, 3 October 1801
From: Ker, David
To: Jefferson, Thomas


Sir
Natchez October 3d 1801
As a citizen of this Territory warmly attached to its interest & anxious for the success of your administration I take the liberty of offering you my services. The difficulty of finding men of information in this country free from the influence of violent party spirit has suggested to me the idea that I might be of use in public life. It is believed here that the office of one of the judges of the Supreme Court is vacant by the resignation of Judge Tilton. Should that or any other reputable office the duties of which I could perform be offered me I would accept it. I am conscious of possessing integrity suited to the discharge of public duties where it is most difficult among violent contending views & interests. It would give me pleasure to avail myself of the oppertunity which a public station affords of spreading information & cultivating the love of Republican governments.
I am so sensible of the value of your time to the public that I have felt reluctance in attempting to engage it for a moment. I have lived in North Carolina from the year 1788 until last year when I removed from it on my way hither. From the gentlemen of that State to most of whom I am known information may be easily obtained concerning me. Mr Stone & Mr Henderson both Lawyers are somewhat acquainted with my professional abilities. Mr Grove with whom as a neighbour tho differing in political sentiments I have lived in habits of intimacy can say what he knows of my integrity sobriety & uniform attachment to the principles of liberty.
I have only to add that the smallness of the salaries annexed to the offices in this territory considering the expensiveness of labour here will remove from me the suspicion of interested views in my present application.
Of all the public events which have happened since the revolution in this country none has given me so much pleasure as the prospect which the friends of liberty in the United states now enjoy of the prevalence of honesty & common sense in the public councils. Please to accept in that view the ardent wishes for your happiness & success of your Humble Servant
David Ker.
